Title: From George Washington to Joseph Webb, Jr., 27 January 1779
From: Washington, George
To: Webb, Joseph Jr.


Sir
Philada 27 January 1779

I have your favr of the 18th instant accompanied by one from Mr Barrel owner of the privateer Vengeance. It gives me pleasure that the success of this Vessel has put it in your power to make an attempt to procure the Exchange of your Brother Colo. Saml Webb. If you can effect it for any of the Gentlemen captured in the Eagle packet, I shall not have the least objection, as I apprehend the owners of the privateer have a right in disposing of their prisoners to give a preference to their Friends.
You will oblige me by transmitting a list of the Officer’s taken, with an attested Copy of the obligation entered into by the British Consul, that I may be enabled, in a proper manner, to make a demand of an equal number of our Officers of equal Rank, after your Brother has been released. should any objections be made on the part of Sr Henry Clinton to complying with the obligation entered into by the Consul be pleased to furnish me with a Copy of them. I am &.
